People v Miller (2015 NY Slip Op 01706)





People v Miller


2015 NY Slip Op 01706


Decided on February 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2015

Gonzalez, P.J., Mazzarelli, Acosta, Moskowitz, DeGrasse, JJ.


14338 953/10

[*1] The People of the State of New York, Respondent,
vKirk Miller, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yuval Simchi-Levi of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered September 2, 2010, convicting defendant, upon his plea of guilty, of aggravated criminal contempt, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The court properly exercised its discretion in denying defendant's motion to withdraw his guilty plea (see People v Frederick , 45 NY2d 520 [1978]). The plea was knowingly, intelligently and voluntarily made, and defendant's factual allocution did not cast any significant doubt on his guilt. At sentencing, defendant was permitted to explain why he wanted to withdraw his plea, and the court properly rejected his claim of innocence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2015
CLERK